Title: From Thomas Jefferson to Jacob Crowninshield, 13 May 1806
From: Jefferson, Thomas
To: Crowninshield, Jacob


                        
                            Dear Sir
                     
                            Monticello May 13. 06.
                        
                        I was able to get from Washington a few days ago, and am here for about three weeks to unbend, as much as the
                            current business will permit, with the aid of the country recreations. a little before my departure the incident took
                            place at New York, on the subject of which I saw letters from yourself & General Varnum who were witnesses of the effect
                            produced. altho’ the scenes which were acted on shore were overdone with electioneering views, yet the act of the British
                            officer was an atrocious violation of our territorial rights. the question What should be done was a difficult one. the
                            sending three frigates was one suggestion. our peace establishment allows the emploiment of 925. men, which might man 3
                            frigates; & I think the construction sound that the force in the Mediterranean might be considered as our war
                            establishment, making no part of the 925. men, but as having been sent there under another law. but if no part of our
                            peace establishment, the war being over they must be called home if considered under the war-statute; and if kept there it
                            could be only as a part of the peace establishment. we had in fact ordered home one frigate and directed one to remain
                            there with two brigs. the Chesapeake was under repair, destined for the Mediterranean on account of the Tunisian threats,
                            but would not be ready within a month. while we were thus unable to present a force of that kind at N. York we recieved
                            from mr Merry the most solemn assurances that the meeting of the three British vessels at New York was entirely
                            accidental from different quarters, & that they were not to remain there. we concluded therefore that it was best to do
                            what you have seen in the proclamation, and to make a proper use of the outrage and of our forbearance at St. James’s, to
                            obtain better provisions for the future. we expect daily to hear of the return of our Mediterranean gunboats to
                            Charleston, which with those expected to descend the Ohio, & some from Commodore Preble, will enable us to put N.
                            Orleans & N. York (our most vulnerable points) the former in a state of good security, the latter out of danger of
                            having the city assaulted by a small force. and the boats to be constructed this year, with land-batteries, will give to
                            N. York also good security. but the building some ships of the line instead of our most indifferent frigates is not to be
                            lost sight of. that we should have a squadron, properly composed, to prevent the blockading our ports is indispensible.
                            the Atlantic frontier, from numbers, wealth, & exposure to potent enemies have a proportionate right to be defended with
                            the Western frontier, for whom we keep up 3000. men. bringing forward the measure therefore in a moderate form, placing it
                            on the ground of comparative right, our nation which is a just one, will come into it, notwithstanding the repugnance of
                            some on the subject being first presented. a second conference between Monroe & Fox gives us confident hope that our
                            matters there will be properly settled. the measures we have taken were necessary even to alarm the British merchants &
                            to give the ministry their support in what they were disposed to do. Accept friendly salutations & assurances of
                            great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    